Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Social Security Administration,
Date: May 22, 2007
Petitioner,
“Vee Docket No. C-07-196

Decision No. CR1600
Karen Kay Parham,

Respondent.

DECISION AND ORDER DISMISSING CASE

This matter is before me on the Office of the Inspector General, Social Security
Administration’s (1.G.’s) Motion to Dismiss the Request for Hearing filed January 11,
2007, by Respondent pro se Karen Kay Parham. The I.G.’s Motion asserts that the
Request for Hearing is untimely filed, and the Motion is based on the terms of 20 C.F.R.
§§ 498.202(c)(2) and 498.202(f)(1). As I explain below, I find that the Request for
Hearing was not timely filed, and for that reason, I grant the I.G.’s Motion to Dismiss.

I. Procedural Background

Karen Kay Parham, Respondent pro se, was a recipient of Supplemental Security Income
disability benefits under Title XVI of the Social Security Act (Act). The I.G. received
information suggesting that she had given false statements in maintaining her eligibility
for those benefits, and on May 10, 2006, wrote to Respondent announcing that the I.G.
was considering the imposition of civil monetary penalties and assessments against her.
The I.G.’s action was based on section 1129 of the Act, 42 U.S.C. § 1320a-8.
2

Respondent engaged counsel in late June 2006, and some discussions of a negotiated
resolution of the matter began. Those discussions were unproductive, however, and on
August 9, 2006, the I.G. sent Respondent notice that a civil monetary penalty of
$10,000.00 and an assessment in lieu of damages of $7356.00 were to be imposed.

Respondent filed her Request for Hearing pro se, in a letter dated January 4, 2007. The
letter was mailed January 11, 2007. I scheduled a telephonic prehearing conference for
February 7, 2007, but before that conference could be convened, the I.G. filed a Motion to
Dismiss on February 1, 2007. The I.G.’s Motion was based on the apparent untimeliness
of Respondent’s Request for Hearing, and contained both argument and authorities in
support of the Motion.

The prehearing conference was held as scheduled, and its results are set out in the Order
of February 8, 2007. The cycle of briefing established in that order has concluded, and
the record in this case closed on April 16, 2007. The evidentiary record before me is
made up of eight exhibits: the I.G. has proffered I.G. Exhibits 1-8 (1.G. Exs. 1-8), and in
the absence of Respondent’s objection, they are admitted. Respondent has proffered no
exhibits of her own.

It will be noted that I have described Respondent as appearing here pro se. Her Request
for Hearing was signed by her in propria persona, but all subsequent pleadings on her
behalf have been signed by a male relative at Respondent’s mailing address, one Peter E.
Parham, who styles himself as “representing Karen Kay Parham.” He has never filed an
entry of appearance, but I have treated his participation as substantially compliant with 20
CFR. § 498.211(a)(3).

IL. Issue

The issue before me is whether Respondent’s Request for Hearing was timely filed, in
compliance with 20 C.F.R. § 498.202(c)(2). If the Request was not filed in a timely
manner, and if Respondent has not demonstrated good cause for filing her Request
untimely, | am required by the mandatory language of 20 C.F.R § 498.202(f)(1) to
dismiss it.

This issue must be resolved against Respondent. Her Request for Hearing was filed
untimely, almost three months later than the deadline established by regulation. She has
failed here to demonstrate good cause for her untimeliness. In the absence of such a
showing, her Request for Hearing must be dismissed.
ILI. Controlling Statutes and Regulations

Section 1129(a) of the Act, 42 U.S.C. § 1320a-8(a), provides in general terms that any
person who makes or causes to be made false, misleading, or incomplete statements of
material fact for use in determining initial or continuing eligibility for benefits under
certain programs created by the Act shall be subject to civil monetary penalties and
assessments in licu of any damages sustained by the programs as a result of those
statements. One of the programs included in section 1129(a)’s protection is Title XVI of
the Act, the disability benefits program called Supplemental Security Income. The
statutory language appears in substantially similar form at 20 C.F.R. §§ 498.102(a) and
498.103(a), and the specific steps by which the I.G. must proceed are set out at 20 C.F.R.
§ 498.109.

Section 1129(b) of the Act, 42 U.S.C. § 1320a-8(b), creates a right to appeal the
imposition of civil monetary penalties and assessments. The procedures governing such
appeals appear at 20 C.F.R. Part 498, and the 60-day deadline for filing a hearing request
is established at 20 C.F.R. §§ 498.109(a)(5)(ii), 498.110, and 498.202(c)(2). 20 C.F.R.

§ 498.202(f) provides:

(f) The ALJ shall dismiss a hearing request where:

(1) The respondent’s hearing request is not filed in a timely manner
and the respondent fails to demonstrate good cause for such failure;

20 C.F.R. § 498.202(H)(1).

Documents filed in appeals governed by 20 C.F.R. Part 498 are considered filed when
they are mailed. 20 C.F.R. § 498.211(a)(4).

IV. Findings and Conclusions

I find and conclude as follows:

1. By letter dated August 9, 2006, the I.G. notified Respondent that she was subject to a
civil monetary penalty and assessment in the sum of $17,356.00. The I.G. relied on the

terms of section 1129 of the Social Security Act (Act), 42 U.S.C. § 1320a-8. LG. Ex. 3,
at 1-4.
4

2. Respondent received the I.G.’s notice letter on August 15, 2006. I.G. Ex. 3, at 5.

3. Respondent, through counsel, was aware that the last date on which Respondent’s
Request for Hearing would have been timely filed was October 16, 2006. I.G. Ex. 6.

4. Respondent filed her untimely Request for Hearing, dated January 4, 2007, by United
States Postal Service, Certified Mail No. 7006 0810 0001 9405 2696, on or about January
11, 2007. Respondent’s Request for Hearing; 20 C.F.R. § 498.211(a)(4).

5. Respondent has not shown good cause for her failure to file her Request for Hearing
timely.

6. Because Respondent’s Request for Hearing was not timely filed and because no good
cause has been shown for her failure to file it timely, her Request for Hearing must be
dismissed. 20 C.F.R. §§ 498.202(c)(2) and 498.202(f)(1).

V. Discussion

In the months before the I.G.’s final actions to impose the civil monetary penalty and
assessment, Respondent was represented by counsel, and that counsel actively sought to
prevent or mitigate the I.G.’s proposed action. On May 10, 2006, the I.G. notified
Respondent that her statements in support of her eligibility to receive Social Security
disability benefits were being investigated, and that she might be liable to sanctions in the
form of civil monetary penalties and assessments. I.G. Ex. 1, at 1-3. She was offered an
opportunity to submit financial statements or other documents in response. /d.
Respondent’s counsel replied by letter of June 5, 2006: the attorney’s letter denied the
factual bases of the I.G.’s allegations, attached an affidavit dated June 6, 2006, supporting
that denial, and included a financial disclosure statement signed by Respondent and dated
June 5, 2006. 1L.G. Ex. 2. Three weeks later, Respondent’s attorney submitted to the I.G.
a Form SSA-1696-UA, the “Appointment of Representative” form by which claimants’
representatives enter their appearances in Social Security Administration administrative
itigation. 1.G. Ex. 4.

Respondent’s efforts to deflect the I.G.’s proposed action were unsuccessful. On August
9, 2006, the I.G. wrote to Respondent announcing the imposition of a civil monetary
penalty and assessment totaling $17,356.00 I.G. Ex. 1, at 1-3. On September 26, 2006,
the I.G. reminded Respondent’s attorney that the deadline for appeal of the I.G.’s action
was October 16, 2006, although it appears that some negotiations were still open. I.G.
Ex. 6.

5

There is no real debate about most of the chronology in this appeal. Respondent does not
contest her receipt of the I.G.’s letter of August 9, 2006, although she does not directly
admit here the date or approximate date of her receipt. Postal records confirm that she
personally received it on August 15, 2006. I.G. Ex. 3, at 5.

The I.G.’s letter of August 9, 2006 could not have been clearer in informing Respondent
about the steps required and the deadlines to be met in appealing the action: the last two
paragraphs on the letter’s third page explain those steps in detail, and include the
warning: “If you do not request a hearing within the 60-day period, the proposed civil
monetary penalty and assessment will be imposed upon you. You will have no right to
an administrative appeal after that time.” I.G. Ex. 3, at 3 (emphasis in original). And
although Respondent has never candidly conceded her awareness of the October 16, 2006
deadline for filing her Request for Hearing, as noted above, it is shown to have been
brought to her attorney’s attention explicitly on September 26, 2006. I.G. Ex. 6.

Nevertheless, the October 16, 2006 deadline for appeal came and went, and when
Respondent mailed her Request for Hearing on January 11, 2007, it was untimely by
nearly three months. Unless she could show good cause for her dilatory filing,
Respondent’s Request for Hearing was subject to mandatory dismissal: the regulation
provides that “[t]he ALJ shall dismiss a hearing request . . .” when good cause is not
shown for late filing. 20 C.F.R. § 498.202(f)(1) (emphasis added).

Respondent’s position here is that the untimely filing is simply not her fault: she
complains of her attorney’s inaction, but cannot explain her own. She asserts, in
increasingly florid language, that her attorney’s conduct “demonstrated poor lawyer
ethics” (Respondent’s Response Brief at 1), that his actions amounted to “gross
negligence” (Respondent’s Answer Brief at 2), and that “[t]here are no lawyers in this
county or the surrounding counties that want to proceed with this case.” Res. Ans. Br. at
1. At an early point in this litigation she added this observation: “The argument of only
proceeding with a late hearing request due to the fact of ‘Good Cause’ is ridiculous in this
case.” Id.

Now, the concept of “good cause” has not been extensively debated in the context of 20
C.F.R. Part 498. See Peoples Benefit Services, Inc., DAB CR1525 (2006). Nevertheless,
the concept has never been defined in this forum or before the Board — no matter what
the jurisdictional context — as anything other than circumstances beyond the ability of
the party-litigant to control. Hillcrest Healthcare, L.L.C., DAB No. 1879 (2003); Glen
Rose Medical Center Nursing Home, DAB No. 1852 (2002); Hospicio San Martin, DAB
No. 1554 (1996); The Heritage Center, DAB CR1219 (2004); Hillcrest Healthcare, LLC,
DAB CR976 (2002). I apply that definition here.
6

Was the alleged inaction of retained counsel a circumstance beyond Respondent’s ability
to control? The unadorned answer is “No.” The facts asserted here by Respondent have
been offered before as a showing of good cause, but they have been firmly rejected as
inconsistent with orderly litigation. Nelson Ramirez-Gonzalez, DAB CR175 (1992);
accord, Bruce Franklin, R.Ph., DAB CR1198 (2004). A particularly cogent exposition of
the rule appears in Community Care Center of Seymour, DAB CR758 (2001): “[T]he
avoidable failure of counsel to discharge responsibilities on a [party’s] behalf or the
miscommunication between a [party] and its counsel have been found to constitute
avoidable human error, rather than circumstances beyond the [party’s] ability to control.”
Sedgewick Health Care Center, DAB CR596 (1998); Jackson Manor Health Care, Inc.,
DAB CRS545 (1998). On the plain terms of Respondent’s claim to having good cause for
filing late, I can find nothing to distinguish those cases and no reason to depart from the
precedent thereby established. But I note two additional and perhaps telling points. First,
Respondent’s Request for Hearing was back-dated to fully a week before it was mailed,
and I would find — if it were necessary to make such a finding — that her credibility on
the subject of her intentions and actions during the last four months of 2006 is subject to a
corresponding discount. Second, once the appeal period had run out and the sanctions
had become final, the I.G. sent Respondent a letter pursuant to 20 C.F.R. § 498.110
confirming that finality. LG. Ex. 7. The letter was dated October 30, 2006, and was
received by Respondent on November 7, 2006. I.G. Ex 7, at 3. Yet Respondent took no
action whatsoever toward requesting a hearing until January 11, 2007, an additional 65
days. Respondent has not shown good cause for her late filing, and the mandatory
language of 20 C.F.R. § 498.202(f)(1) controls.

VI. Conclusion

For the reasons set forth above, I grant the I.G.’s Motion to Dismiss. The hearing request
filed by Respondent Karen Kay Parham on or about January 11, 2007, must be, and it is,
DISMISSED.

/s/
Richard J. Smith
Administrative Law Judge
